Herlihy, J.,
concurs in the following memorandum. Herlihy, J. (concurring). I concur in the conclusion of the majority that the present order must be reversed because of the failure of the Family Court to give due consideration to the statutory requirements necessary to support an order terminating the parental rights. The record demonstrates that there might be some basis for continuing the infant in custody of the petitioner and, thus, there is a necessity for further proceedings. While the court, upon further proceedings, should consider the fact that the 14-year-old infant has not been in the custody of his father since he was about seven years of age, there is no reason presently established for believing that the extended disruption of custody would, ipso facto, be sufficient ground to support an order terminaing parental rights (cf. Matter of Bennett v Jeffreys, 40 NY2d 543; Matter of Sanjivini K., 40 NY2d 1025; Matter of Bennett v Marrow, 59 AD2d 492). The present record suggests that the disruption in custody in this case might well have been caused by the petitioner and, as I have noted in Matter of "RR” (66 AD2d 118), such conduct should not be rewarded by the perfunctory finding of permanent neglect or an order terminating parental rights (see People ex rel. Ninesling v Nassau County Dept. of Social Servs., 46 NY2d 382).